ORDER

PER CURIAM.
Movant appeals denial of his Rule 29.15 motion for post conviction relief after an evidentiary hearing. A direct appeal after sentencing on charge of distribution of a controlled substance near a school, § 195.214 RSMo 1986 was abandoned. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the *816reasons for the order affirming the judgment. Judgment affirmed in accordance ■with Rule 84.16(b).